COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


 STEPHEN GILBERTSON,                            '
                                                                No. 08-12-00109-CR
                              Appellant,        '
                                                                   Appeal from the
 v.                                             '
                                                                 120th District Court
 THE STATE OF TEXAS,                            '
                                                              of El Paso County, Texas
                                                '
                              Appellee.
                                                 '              (TC# 20100D04462)



                                   MEMORANDUM OPINION

       Stephen Gilbertson is attempting to appeal his conviction for aggravated assault with a

deadly weapon. Because Appellant did not file a timely notice of appeal, we dismiss the appeal.

       By letter dated March 28, 2012, the clerk of this Court advised Appellant that she had filed

Appellant’s notice of appeal. The clerk further advised Appellant of the Court’s intent to dismiss

the appeal for want of jurisdiction because the notice of appeal did not appear to be timely. The

clerk informed Appellant that unless he could show grounds for continuing the appeal within ten

days, the appeal could be dismissed without further notice. To this date, Appellant has not

responded to the clerk’s letter.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The record before us reflects that sentence was
imposed in open court on December 14, 2011. Appellant’s notice of appeal was due to be filed on

January 13, 2012, thirty days after the date sentence was imposed in open court. See TEX. R.

APP. P. 26.2(a); see also TEX. R. APP. P. 4.1(a) (providing that if the last day of a period falls on

a weekend or a legal holiday, the period extends to the next day that is not a Saturday, Sunday, or

legal holiday). To obtain an extension of time to file the notice of appeal, Appellant was required

to file both the notice of appeal and a motion for extension of time within fifteen days of the due

date. See TEX. R. APP. P. 26.3. Appellant did not comply with this procedure. His notice of

appeal, received in this Court on March 28, 2012, was not timely. Accordingly, we dismiss the

appeal for want of jurisdiction.



                                              GUADALUPE RIVERA, Justice
April 25, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)




                                                 2